                                            Case 3:20-cv-01878-JD Document 6 Filed 05/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY DARNELL FULLER,                              Case No. 20-cv-01878-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         STAY AND ADMINISTRATIVELY
                                   9
                                                                                            CLOSING CASE
                                  10     GISELLE MATTESON,
                                                                                            Re: Dkt. No. 2
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Larry Fuller, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254. He also applied for leave to proceed in forma pauperis. Petitioner was

                                  15   convicted in Alameda County, which is in this district, so venue is proper here. See 28 U.S.C. §

                                  16   2241(d). Petitioner has paid the filing fee.

                                  17                                            BACKGROUND

                                  18          Petitioner was found guilty after a jury trial of one count of murder with the special

                                  19   circumstance that the victim was killed to prevent his testimony. People v. Fuller, No. A149884,

                                  20   2018 WL 492705, at *1 (Cal. Ct. App. Oct. 11, 2018). Petitioner was sentenced to a prison term

                                  21   of life without the possibility of parole. Id. at 3. The California Court of Appeal affirmed the

                                  22   conviction. Id. at 1. The California Supreme Court denied review. Petition at 3.

                                  23                                              DISCUSSION

                                  24          STANDARD OF REVIEW

                                  25          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  26   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  27   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  28   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                            Case 3:20-cv-01878-JD Document 6 Filed 05/11/20 Page 2 of 3




                                   1   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   2   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   3   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   4   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   5   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   6   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   7   688, 689 (1st Cir. 1970)).

                                   8           LEGAL CLAIMS
                                   9           As grounds for federal habeas relief, petitioner asserts that: (1) the trial court erred in

                                  10   admitting evidence of a prior crime to show motive; and (2) trial counsel and appellate counsel

                                  11   were ineffective for failing to challenge the evidence that was obtained from his cellphone in

                                  12   violation of the Fourth Amendment.1
Northern District of California
 United States District Court




                                  13           It appears that the first claim is exhausted, but the second claim has not been exhausted.

                                  14   Petitioner also requests a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005). In Rhines, the

                                  15   United States Supreme Court found that a stay and abeyance of a mixed federal petition should be

                                  16   available only in the limited circumstance that good cause is shown for a failure to have first

                                  17   exhausted the claims in state court, that the claim or claims at issue potentially have merit and that

                                  18   there has been no indication that petitioner has been intentionally dilatory in pursuing the

                                  19   litigation. Rhines, supra, at 277-78.

                                  20           Petitioner has shown good cause for his failure to exhaust the claims before filing this

                                  21   action, the claim does not appear patently meritless, and there does not appear to be any

                                  22   intentionally dilatory litigation tactic by petitioner. See Rhines, 544 U.S. at 277-78. Petitioner is

                                  23   informed that before he may challenge either the fact or length of his confinement in a habeas

                                  24   petition in this Court, he must present to the California Supreme Court any claims he wishes to

                                  25   raise in this Court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim raised in

                                  26

                                  27   1
                                        Sixth Amendment claims based on incompetent representation by counsel with respect to Fourth
                                  28   Amendment issues may be the basis for a habeas action and are not barred by Stone v. Powell, 428
                                       U.S. 465 (1976). See Kimmelman v. Morrison, 477 U.S. 365, 373-83 (1986).
                                                                                     2
                                            Case 3:20-cv-01878-JD Document 6 Filed 05/11/20 Page 3 of 3




                                   1   federal habeas petition must be exhausted).

                                   2                                              CONCLUSION

                                   3          1. Petitioner’s motion for a stay (Docket No. 2) is GRANTED and this case is STAYED

                                   4   to allow petitioner to present his unexhausted claim in state court. If petitioner is not granted relief

                                   5   in state court, he may return to this Court and ask that the stay be lifted.

                                   6          2. The stay is subject to the following conditions:

                                   7          (1) Petitioner must diligently pursue his state court habeas proceedings; and

                                   8          (2) Petitioner must notify this Court within thirty days after the state courts have completed

                                   9   their review of his claim or after they have refused review of his claim.

                                  10          If either condition of the stay is not satisfied, this Court may vacate the stay and act on this

                                  11   petition. See Rhines, 544 U.S. at 278 (district court must effectuate timeliness concerns of

                                  12   AEDPA by placing “reasonable limits on a petitioner’s trip to state court and back.”).
Northern District of California
 United States District Court




                                  13          The Clerk shall administratively close this case. The closure has no legal effect; it is

                                  14   purely a statistical matter. The case will be reopened and the stay vacated upon notification by

                                  15   petitioner in accordance with section (2) above.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 11, 2020

                                  18

                                  19
                                                                                                      JAMES DONATO
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
